Case 2:20-cv-03797-FMO-JC Document 137 Filed 11/13/20 Page 1 of 5 Page ID #:1942




   1 BROWNE GEORGE ROSS
     O’BRIEN ANNAGUEY & ELLIS LLP
   2
     Thomas P. O’Brien (State Bar No. 166369)
   3   tobrien@bgrfirm.com
     Jennie Wang VonCannon (State Bar No. 233392)
   4
       jvoncannon@bgrfirm.com
   5 David J. Carroll (State Bar No. 291665)
       dcarroll@bgrfirm.com
   6
     Nathan F. Brown (State Bar No. 317300)
   7   nbrown@bgrfirm.com
     801 S. Figueroa Street, Suite 2000
   8
     Los Angeles, California 90017
   9 Telephone: (213) 725-9800
     Facsimile: (213) 725-9808
  10
  11 Attorneys for Plaintiff
  12 Francis J. Racioppi, Jr.
  13
                                      UNITED STATES DISTRICT COURT
  14
  15                              CENTRAL DISTRICT OF CALIFORNIA

  16 FRANCIS J. RACIOPPI, JR.,                         Case No. 2:20-cv-03797-FMO (JCx)
  17                     Plaintiff,                    JOINT STATUS REPORT
  18
                   vs.                                 Judge:    Hon. Jacqueline Chooljian
  19                                                   Date:     November 18, 2020
  20 DMITRY BORISOVICH BOSOV et                        Time:     1:30 p.m.
     al.,                                              Crtrm.:   750 (Telephonic)
  21
  22                     Defendants.                   Trial Date: October 5, 2021

  23
  24
  25
  26
  27
  28
       1694472.4                                                       Case No. 2:20-cv-03797-FMO (JCx)
                                             JOINT STATUS REPORT
Case 2:20-cv-03797-FMO-JC Document 137 Filed 11/13/20 Page 2 of 5 Page ID #:1943




    1               Pursuant to this Court’s order at the October 14, 2020 hearing on Plaintiff
    2 Francis J. Racioppi, Jr.’s Ex Parte Application to Certify Facts Constituting
    3 Contempt, to Set an Order to Show Cause re: Contempt, and Other Relief
    4 (“Application”), some (but not all) parties subject to the Application submit this
    5 joint report regarding the status of the matters raised in the Application.1
    6 I.            Accounting of Assets
    7               On October 20, 2020, this Court issued an order freezing the assets of certain
    8 Defendants and interested non-parties and requiring an accounting of those parties’
    9 assets. ECF No. 122. On October 26, 2020, Third Party Genius Fund I ABC LLC,
  10 which is the assignee for the Genius Fund Group’s attempted assignment for the
  11 benefit of creditors, circulated an accounting of its assets subject to the Right to
  12 Attach Order, ECF No. 47, and Nunc Pro Tunc Right to Attach Order, ECF No. 74
  13 (collectively “Right to Attach Order”).2 On October 28, 2020, Third Parties Joseph
  14 Ohayon and Heli Holdings LLC circulated their accounting of assets. Counsel for
  15 Heli Holdings and Plaintiff subsequently met and conferred regarding the
  16 sufficiency of the accounting, and Heli Holdings provided a revised accounting on
  17 November 4, 2020.
  18
  19                1
                 This joint status report is being submitted by: (1) Plaintiff Francis J.
  20    Racioppi, Jr.; (2) Defendants Alltech Investments Ltd., Goldhawk Investments Ltd.,
  21    and Katerina Bosov; and (3) Defendant Gary Shinder, Defendant ESSMW – Earth
        Solar System Milky Way LLC, and Third Party Genius Fund I ABC LLC. Counsel
  22    for Defendants Genius Fund I, Inc., Genius Fund I, LLC, Genius Delivery LLC,
  23    Genius Sales LLC, Genius Products T, Inc., Genius Products NT, Inc., and Genius
        Products, Inc. stated that they intended to submit a separate status report. Counsel
  24    for Third Party Joseph Ohayon and Heli Holdings LLC did not respond to the draft
  25    joint status report that Plaintiff’s counsel circulated on Friday, November 13.
                    2
  26         Counsel for Defendant Genius Fund I, Inc. represented that the accounting
     provided by Third Party Genius Fund I ABC LLC included all assets owned by
  27 Genius Fund I, Inc., and thus the parties agreed that Genius Fund I, Inc. did not need
  28 to provide a separate accounting of its assets.
        1694472.4                                                       Case No. 2:20-cv-03797-FMO (JCx)
                                                       -1-
                                              JOINT STATUS REPORT
Case 2:20-cv-03797-FMO-JC Document 137 Filed 11/13/20 Page 3 of 5 Page ID #:1944




    1 II.           Service on Defendant Goldhawk Investments Ltd.
    2               On October 13 and 14, 2020, the District Judge issued orders granting
    3 Plaintiff’s motions to substitute Katerina Bosov as the successor-in-interest to
    4 Defendant Dmitry Bosov and to serve Defendants Bosov, Alltech Investments Ltd.,
    5 and Goldhawk Investments Ltd. by e-mail and/or regular mail. ECF Nos. 103, 105,
    6 113. On October 16, 2020, Plaintiff served these parties with the summons,
    7 complaint, the Right to Attach Order and Nunc Pro Tunc Right to Attach Order, and
    8 other documents. ECF Nos. 115–17. In particular, Plaintiff served Defendant
    9 Goldhawk Investments Ltd. with this Court’s October 14, 2020 Minute Order
  10 freezing assets held by this Defendant that are or were subject to the Right to Attach
  11 Order. ECF No. 117. On October 21, 2020, Defendants Bosov, Alltech
  12 Investments Ltd., and Goldhawk Investments Ltd. moved to dismiss the First
  13 Amended Complaint and compel arbitration. ECF No. 123. On November 6, 2020,
  14 these Defendants refiled that motion. ECF No. 136. That motion remains pending
  15 before the District Judge and is set for hearing on December 10, 2020.
  16 III.           Further Proceedings on Application
  17                On October 21, 2020, Plaintiff’s counsel circulated to all counsel a proposed
  18 resolution to the issues raised in the Application. As of the filing of this report, the
  19 parties have been unable to agree on a resolution. The parties take the following
  20 positions with respect to how the Court should now proceed on the Application.
  21                A.    Plaintiff’s Position
  22                The Court should proceed with the hearing on the Application on November
  23 18, 2020, as currently scheduled.
  24                B.    Defendants’ Positions
  25                      1.    Defendant Gary Shinder, Defendant ESSMW – Earth Solar
                                System Milky Way LLC
  26
                    As ordered the Court, Levene, Neale, Bender, Yoo & Brill L.L.P. served a
  27
        copy of the freezing order on Gary Shinder by registered mail (and by email).
  28
        1694472.4                                                       Case No. 2:20-cv-03797-FMO (JCx)
                                                         -2-
                                                 JOINT STATUS REPORT
Case 2:20-cv-03797-FMO-JC Document 137 Filed 11/13/20 Page 4 of 5 Page ID #:1945




    1 Mr. Shinder and ESSMW – Earth Solar System Milky Way LLC have not
    2 responded to those communications.
    3                     2.    Defendants Alltech Investments Ltd., Goldhawk Investments
                                Ltd., and Katerina Bosov’s Position
    4
                    Plaintiff and some of the Defendants in this action, including Defendants
    5
        Alltech Investments Ltd. ("Alltech"), Goldhawk Investments Ltd. ("Goldhawk"),
    6
        and Katerina Bosov ("Bosov"), are in advanced stages of negotiations for a partial
    7
        resolution of the issues raised by the Application. Defendants Alltech, Goldhawk
    8
        and Bosov therefore respectfully request the Court to continue the November 18,
    9
        2020 telephonic hearing for 14 days and direct the parties to file a further status
  10
        report on or before November 20, 2020. As noted above, Defendants Alltech,
  11
        Goldhawk and Bosov were not served with the summons, complaint, the Right to
  12
        Attach Order and Nunc Pro Tunc Right to Attach Order, until on or about October
  13
        16, 2020 (ECF Nos. 115–17), long after the conduct at issue in the Plaintiff's
  14
        Application.
  15
  16
                                                 Respectfully submitted,
  17
  18 DATED: November 13, 2020                    BROWNE GEORGE ROSS
                                                 O’BRIEN ANNAGUEY & ELLIS LLP
  19                                                Thomas P. O’Brien
  20                                                Jennie Wang VonCannon
                                                    David J. Carroll
  21                                                Nathan F. Brown
  22
  23                                             By:        /s/ Thomas P. O’Brien
  24                                                        Thomas P. O’Brien
                                                 Attorneys for Plaintiff Francis J. Racioppi, Jr.
  25
  26 / / /
  27 / / /
  28 / / /
        1694472.4                                                       Case No. 2:20-cv-03797-FMO (JCx)
                                                       -3-
                                              JOINT STATUS REPORT
Case 2:20-cv-03797-FMO-JC Document 137 Filed 11/13/20 Page 5 of 5 Page ID #:1946




    1 DATED: November 13, 2020                     SKADDEN, ARPS, SLATE, MEAGHER &
                                                   FLOM LLP
    2
                                                      Jason D. Russell
    3                                                 Matthew E. Sloan
                                                      Raza Rasheed
    4
    5
                                                   By:        /s/ Matthew E. Sloan
    6
                                                              Matthew E. Sloan
    7                                              Attorneys for Defendants Alltech Investments
    8                                              Ltd., Goldhawk Investments Ltd., and Katerina
                                                   Bosov
    9
  10 DATED: November 13, 2020                      LEVENE, NEALE, BENDER, YOO & BRILL
  11                                               LLP
                                                       David B. Golubchik
  12                                                   Kurt Ramlo
  13
  14                                               By:        /s/ Kurt Ramlo
  15                                                          Kurt Ramlo
                                                   Attorneys for Defendant Gary Shinder,
  16                                               Defendant ESSMW – Earth Solar System Milky
  17                                               Way LLC, and Third Party Genius Fund I ABC
                                                   LLC
  18
  19                I attest that all signatories listed, on whose behalf this filing is submitted, have
  20 authorized the filing and concur with its contents. C.D. Cal. L.R. 5-4.3.4(a)(2)(i).
  21
  22                                                       /s/ David J. Carroll
                                                           David J. Carroll
  23
  24
  25
  26
  27
  28
        1694472.4                                                          Case No. 2:20-cv-03797-FMO (JCx)
                                                         -4-
                                                JOINT STATUS REPORT
